Title: Proclamation of Pardon, 26 May 1780
From: Washington, George
To: 



[Morristown 26 May 1780]

By His Excellency George Washington Esquire, General and Commander in Chief of The Forces of The United States of America.
Whereas Emanuel Evans soldier in the 3d Cornelius Nix soldier in the 1st And Thomas Brown soldier in the 2nd Jersey Regiments—Also Joseph Infelt & John Earhart Soldiers in the 10th Pennsylvania Regiment—likewise Matthew Bell Soldier in the 2nd James Hanly soldier in the 4th and Lancaster Lighthall soldier in the 3d New York Regiments—and Corporal Thomas Clark of the 4th and Thomas Calvin Soldier in

the 11th Pennsylvania Regiments after legal trial and Conviction of high crimes and Misdemeanors to them respectively imputed, were sentenc’d to Suffer death for the same, which Sentences respectively were by me approved and ordered to be executed this day.
Now be it know that for Sundry weighty considerations by virtue of the powers in me vested, I have thought fit to pardon the said Emanuel Evans, Cornelius Nix, Thomas Brown, Joseph Infelt, John Earhart—Matthew Bell—James Hanly—Lancaster Lighthall—Thomas Clark and Thomas Calvin—and they are hereby pardoned accordingly, and the Sentences pronounced against them and each of them as aforesaid wholly remitted and released.
Given under my Hand & Seal at Camp Morris Town this Twenty sixth day of May Anno Domini 1780.

Go: Washington

